J. FRITZ GORDON, Circuit Judge.
This cause coming before me to be heard on an information in quo warranto and the respondent having disclaimed any interest in the lands involved in this cause, the court, being fully advised in the premises, finds that it has jurisdiction of the parties hereto and the subject matter hereof.
It is therefore ordered and adjudged that the respondent, the city of North Miami Beach, in the exercise of its powers *74and franchise of a municipality, be and it is hereby ousted from all jurisdiction and authority over the lands of the corelators, legally described as follows:
Wy½ of SE¼ of NE¼ of SW¼, Section 3, Township 52 South, Range 42 East; containing 5.07 acres more or less;
also:
E½ of SE¼ of NE¼ of SW¼, Section 3, Township 52 South, Range 42 East containing 5.07 acres more or less;
also:
S 125 feet of N Yz of NE% of SE% of SW%.; and
S½ of NE¼ of SE¼ of SW¼; and SE¼ of SE¼ of SW¼. of Section 3, Township 52 South, Range 42 East; containing 10 acres more or less.
It is further ordered and adjudged that the acts of the legislature incorporating the city of North Miami Beach, chapter 15223, Laws of Florida 1931, and the amending chapter 19846, Laws of Florida 1939, wherein the corporate boundaries of the city were extended to include the property of the co-relators, be and the same are hereby declared unconstitutional and void so far as the lands of the co-relators are concerned.
It is further ordered and adjudged that this order is made without prejudice to the rights, if any, of the holders of all municipal bonds of the city of North Miami Beach whose bonds were issued during the time the lands of the co-relators remained within the corporate limits of the municipality.